Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 have been reviewed and are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to method, a system and non-transitory computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 9, 15 recite “receiving medical images and textual data”, “generating enhance medical image data”, “generating structured text data”, “determining discrepancies between a received medical image report and the generated enhance medical image data and the generated structured text data”, “providing an alert 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation, the claims also falls under mathematical concepts (mathematical calculations). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, “artificial intelligence module”, “natural language processing module”, “server system”, “image processing unit”, “text processing unit”, “platform” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The claims recite the additional element of “applying an artificial intelligence module”, “applying a natural language processing module”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed displaying limitations are incidental to the performance of the recited abstract idea. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 102, where “discloses that example computer system 1000 may include a processing device 1003 (i.e., a generic processor), display device 1013, and/or user interface 1011. Id. at paragraph [000102].  Further, the processing device 1003 is disclosed to be a microprocessor a central processing unit, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP) and/or a network processor”.
Paragraph 27 where Various high speed sequencers can be used. For example, Nanopore DNA sequencing is based on the readout of electrical signals occurring at nucleotides passing by alpha-hemolysin pores covalently bound with cyclodextrin. The DNA passing through the nanopore changes its ion current. Oxford Nanopore Technologies offers a handheld sequencer capable of generating more than 150 megabases of sequencing data in one run”.

The claims recite the additional element of “applying an artificial intelligence module”, “applying a natural language processing module”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-8, 10-14, 16-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-2, 5, 7-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sorenson et al. (US Pub. No. 2018/0137244).
With respect to claim 1 Sorenson teaches a method for generating improved medical image reports comprising: 
receiving medical images and textual data (Sorenson paragraph 54 and Fig. 1); 
generating enhanced medical image data by applying an artificial intelligence module to the received medical images (Sorenson paragraph 38, “discloses that “findings” include derived images (i.e., the artificial intelligence (AI) can generate derived (i.e., enhanced images) images within the image interpretation environment.)”); 
generating structured text data by applying a natural language processing module to the received textual data (Sorenson paragraph 47 and paragraph 58 “discloses that the medical data provide by data sources 105 may include medical image data in a DICOM format and non-DICOM format.  
determining discrepancies between a received medical image report and the generated enhanced medical image data and the generated structured text data (Sorenson paragraph 177-178 “discloses that studies or images with findings determined to have a high confidence of a potential finding or potential discrepancy with the provider interpretation (i.e., discrepancies between the generated enhanced images and structured text data and the received images and textual data) are injected into the selection for peer review in Step 3.”); and 
providing an alert to at least one of a user or a creator of the medical image report responsive to determining a discrepancy (Sorenson paragraph 
Claim 9 is rejected as above.
Claim 15 is rejected as above.
With respect to claim 2 Sorenson teaches the method of claim 1, wherein applying an artificial intelligence module comprises applying a convolutional neural network (Sorenson paragraph 199).
Claim 10 is rejected as above.
Claim 16 is rejected as above.

With respect to claim 5 Sorenson teaches the method of claim 1, comprising: generating at least one of a clinical or non-clinical interface including the enhanced medical image data (Sorenson paragraph 151).
Claim 12 is rejected as above.
Claim 18 is rejected as above.

With respect to claim 7 Sorenson teaches the method of claim 1, wherein determining discrepancies between a received medical image report 
identifying and storing each finding indicated in the enhanced medical image data (Sorenson paragraph 177); 
correlating each finding to its corresponding structured text data; identifying corresponding portions for each finding in a radiology report (Sorenson paragraph 171); 
identifying discrepancies between the corresponding portions and the corresponding structured text data for each finding (Sorenson paragraph 177-178); and 
generating improved medical image reports by augmenting the radiology report with the identified discrepancies (Sorenson paragraph 159-161).
Claim 20 is rejected as above.

With respect to claim 8 Sorenson teaches the method of claim 7, further comprising: presenting the generated improved medical image report to a physician for approval (Sorenson paragraph 171).

With respect to claim 11 Sorenson teaches the system of claim 9, wherein the server system comprises a case manager configured to dispatch data and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorenson et al. (US Pub. No. 2018/0137244); in view of Xu et al. (US Pub. No. 2018/0374245); and Sachs et al. (US Pub. No. 2017/0213112).With respect to claim 2 Sorenson teaches the method of claim 1. Sorenson does training at least a regression convolutional neural network.
Xu teaches a method for training a deep convolutional neural network, such as to reduce one or more artifacts in at least one projection space image in computed tomography (CT) images…. teaches that the method can also include using the plurality of pairs of projection space images collected from each patient in the group of patients 
 	It would have been obvious to combine the teachings of Sorenson with Xu with the motivation of improving image quality in CT images (Xu paragraph 2).
	Neither Sorenson nor Xu teaches a semantic segmentation convolutional network and a classification convolutional neural network.
	Sachs teaches that a digital segmentation system trains a neural network utilizing position channels and shape input channels and also utilizing semantic object segmentation.  For example, the digital segmentation system trains a neural network in multiple stages.  Initially, the digital segmentation system trains a neural network utilizing semantic object segmentation (i.e., training a semantic segmentation neural network), where training digital images include training object data defining target object classes (e.g., animals, persons, etc.)…. teaches that the neural network is trained to classify pixels in probe digital images into classes (Sachs paragraph 94).
	One of ordinary skill in the art would have found it obvious to combine the teachings of Sorenson in view of Xu with Sachs with the motivation of heling image segmentation systems to identify in an image quickly and accurately (Sachs paragraph 31).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 14 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorenson et al. (US Pub. No. 2018/0137244); in view of Daley (2018/0137244).
With respect to claim 4 Sorenson teaches the method of claim 1. Sorenson does not teach wherein applying a natural language processing module to the received textual data further comprises applying a recurrent neural network.
Daley teaches that a method of displaying a virtual model to a surgeon including displaying an augmented reality of the surgical procedure.  Paragraph [0019] further teaches that the algorithm of the model may include analysis of surgical measurements and information regarding surgical results from a procedure, wherein the analysis includes using statistical natural language processing (SNLP) and deep recurrent neural networks (Daley paragraph 19).
One of ordinary skill in the art would have found it obvious to combine the teachings of Sorenson with Daley with the motivation of automatically creating enhance future initial preoperative places and enhance virtual models and surgical plans (Daley paragraph 37).
Claim 14 is rejected as above.
Claim 17 is rejected as above.

Claim 6, 13, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorenson et al. (US Pub. No. 2018/0137244); in view of Minakuchi (2008/0247676).
With respect to claim 6 Sorenson teaches the method of claim 1. Sorenson does not teach comprising: incorporating the enhanced medical image data into an electronic healthcare record.
Minakuchi teaches that the image receiver 301 receives normal medical image data or the enhanced image data 101 (i.e., an enhanced image/enhanced image report) transmitted from the medical image diagnosis apparatus 2.  The received image analyzer 302 determines whether the received data is the normal medical image data or the enhanced image data 100.  Further, paragraph [0076] teaches that an enhanced image data register 304 registers the incidental information and image storage destination of the received enhanced image data 100 into the image database 306, and then stores into the image storage 305 (i.e., storing the enhanced image/enhanced image report in a database).  When registering the enhanced image data 100 into the image database 306, the enhanced image data register 304 extracts the incidental information of each medical image data 111 recorded in the enhanced image data 100 and includes into the record of the enhanced image data 100 for each medical image data 111 (i.e., incorporating the enhanced 
One of ordinary skill in the art would have found it obvious to combine the teachings of Sorenson with Minakuchi with the motivation of linking enhanced image data into medical reports increases clinical efficiency (Minakuchi paragraph 13).
Claim 13 is rejected as above.
Claim 19 is rejected as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626